Citation Nr: 1014586	
Decision Date: 04/16/10    Archive Date: 04/29/10

DOCKET NO.  09-07 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a nonservice-connected pension. 

4.  Entitlement to service connection for bilateral hearing 
loss. 

5.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

John Francis, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from October 1952 to 
October 1954. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2008 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO). 

In a March 2009 substantive appeal, the Veteran requested a 
hearing before the Board sitting in Washington D.C.  He 
withdrew the request in writing in December 2009.  38 C.F.R. 
§ 20.704 (2009). 

The issues of service connection for bilateral hearing loss 
and tinnitus are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran performed active military service for greater 
than 90 days during the Korean War and is over 65 years of 
age. 

2.  The maximum annual rate for an improved pension in effect 
at the time of the claim in January 2008 for a veteran with 
one dependent was $14,643.00.   The Veteran's annualized 
household income minus unreimbursed medical expenses in 2008 
was $ 14,486.00.  

3.  The maximum annual rate for an improved pension effective 
December 1, 2008 for a veteran with one dependent was 
$15,493.00.  

CONCLUSION OF LAW

The criteria for payment of a nonservice-connected pension 
from January 2008 to December 2008 have been met.  
38 U.S.C.A. § 1513, 1521, 5312 (West 2002); 38 C.F.R. § 3.3, 
3.23, 3.271-75 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide and; (3) that the claimant is expected to provide.  
See 38 C.F.R. § 3.159(b)(1).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the 
agency of original jurisdiction.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

In February 2008 and March 2008, the RO provided notices that 
met the requirements.  Although the notices did not 
explicitly state the criteria for eligibility for a 
nonservice-connected pension, the notice did inform the 
Veteran of the evidence necessary to substantiate the claim 
and VA and the Veteran's respective responsibility to obtain 
that evidence.  The notice did explain that payment of the 
pension was subject to certain income and net worth 
requirements.  Moreover, as the Board will grant the pension 
for 2008, any notice error is harmless. 

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any 
evidence that could not be obtained.  Thus, the Board finds 
that VA has satisfied both the notice and duty to assist 
provisions of the law.

A pension is payable to veterans of a period of war because 
of nonservice-connected disability or age.  Basic entitlement 
exists if the veteran served in the active military, naval, 
or air service for 90 days or more during a period of war (or 
other criteria not applicable in this case); is 65 years of 
age or older; and meets certain net worth and annual income 
requirements.  38 U.S.C.A. § 1513, 1521; 38 C.F.R. § 3.3.  

Annual income of the veteran must not exceed the maximum 
annual pension rate specified in 38 U.S.C.A. § 5312, 
increased from time to time as published in the Federal 
Register.  38 C.F.R. §§ 3.3, 3.23.  The term veteran's annual 
income includes the annual income of the veteran's dependent 
spouse.  38 C.F.R. § 3.23.  Income includes payments of any 
kind from any source during a twelve month period except for 
exclusions including unreimbursed medical expenses in excess 
of five percent of the pension rate.  Fractions of dollars 
are ignored when computing income.  38 C.F.R. §§ 3.271, 
3.272.  General living expenses for utilities, life insurance 
premiums, housing, and transportation (other than for medical 
care) are not excludable.  

Pension payable to a veteran shall be denied or discontinued 
when the corpus of the estate of the surviving spouse is such 
that under all the circumstances, including consideration of 
the dependent spouse's income, it is reasonable that some 
part of the corpus of the estate be consumed for the 
veteran's maintenance. 38 U.S.C.A. § 1541, 1543; 38 C.F.R. § 
3.274(a).  The terms "corpus of estate" and "net worth" mean 
the market value, less mortgages or other encumbrances, of 
all real and personal property owned by the claimant, except 
the claimant's dwelling (single family unit), including a 
reasonable lot area, and personal effects suitable to and 
consistent with the claimant's reasonable mode of life.  38 
C.F.R. § 3.275(b).
In determining whether the estate should have been used for 
the appellant's maintenance, factors to be considered 
include: whether the property can be readily converted into 
cash at no substantial sacrifice; life expectancy; number of 
dependents; and potential rate of depletion, including 
unusual medical expenses. 
38 C.F.R. § 3.275(d).

Service personnel records showed that the Veteran served on 
active duty in the U.S. Army for greater than 90 days during 
the Korean War.  The Veteran was born in October 1930 and was 
over 65 years of age at the time of his claim for pension 
that was received by the RO in January 2008.    

In the January 2008 claim, the Veteran reported asset, 
income, and expense information for 2007.  The Veteran 
reported modest cash and interest bearing accounts, monthly 
income from Social Security Administration benefits, annual 
interest, and expenses for medical insurance premiums, 
copayments, individual medical care payments, and 
transportation expenses incurred for medical care, all paid 
in 2007.  The Veteran reported that SSA benefits for him and 
his spouse of $20,532 per year.  He reported a total for 
medical related expenses of $5,504.00 per year, although the 
Board calculates his reported itemized expenses as $8,613.00.   

Effective December 1, 2007, the maximum annual pension rate 
(MAPR) for a Veteran with one dependent was $14,643.00.  See 
Improved Disability Benefits Pension Rate Table, 
http://www.vba.va.gov/bln/21/Rates/pen0107.htm (last visited 
Apr.8, 2010).  Deducible medical expenses are those expenses 
that exceed five percent of the MAPR or $732.00. 

Effective December 1, 2008, the maximum annual pension rate 
(MAPR) for a Veteran with one dependent was $15,493.00.  See 
Improved Disability Benefits Pension Rate Table, 
http://www.vba.va.gov/bln/21/Rates/pen01.htm (last visited 
Apr. 13, 2010).  Deducible medical expenses are those 
expenses that exceed five percent of the MAPR or $774.00.

In June 2008, the RO denied payment of a nonservice-connected 
pension because the Veteran's income less excludable expenses 
exceeded the maximum annual pension rate.   The RO noted that 
the combined SSA income was $23,236 (prior to reduction for 
Medicare Part A premiums) and excluded $1,156.80 for the 
Medicare Part A premiums and $3,190.40 for other medical 
insurance.  The RO did not consider the Veteran's reported 
copayments, direct payment of dental care fees, or 
transportation costs for medical care.  The RO did not apply 
the five percent deductible.  The RO did not obtain 
information directly from SSA or associated electronic 
information systems to confirm the amount of SSA benefit 
income.  

In a June 2008 notice of disagreement, the Veteran reported 
total medical related expenses of $10, 247 and specifically 
noted that the sum included payments for dental care, 
Medicare Part D program premiums, and other costs.  

In a January 2009 statement of the case, the RO briefly 
repeated the analysis provided in the rating decision and did 
not address the Veteran's contentions of miscounted 
excludable expenses.  

In a March 2009 substantive appeal, the Veteran included a 
listing of his income and expenses for 2008.  The Veteran 
reported annual SSA income of $14,620 for him, $8620 for his 
spouse, and $20 interest on bank accounts for a total 
combined annual income of $23,260.   

The Veteran reported the following medical expenses: Medicare 
Part A premiums of $1156.80 per year each for him and his 
spouse; Medicare Part D premiums of $388.80; private medical 
insurance and copayments of $2376.00, payments for dental 
care of $2744.00; copayments to a private physician of 
$280.00; payments to VA for medical care not covered by 
Medicare of 4,860.00, transportation costs for medical care 
of $544.00; and "other" costs of medical care not 
reimbursed by Medicare or private insurance of $2702.00.  The 
total unreimbursed medical expenses were $9,506.00.   
Subtracting the five percent MAPR deductible of $732.00, the 
total excludable medical expenses were $8774.00.  

The total income less excludable medical expenses was 
$14,486.00.  As the MAPR in effect for 2008 was $14,643.00, 
the Veteran's income less excludable expenses did not exceed 
the MAPR for 2008.   Effective December 1, 2008, the MAPR 
increased to $15,498.00.  Even though the five percent 
deductible for the exclusion of medical expenses also 
increased by $42.00, the Veteran's income less excludable 
medical expenses remained less than the MAPR.  

In correspondence in August 2008, the RO requested that the 
Veteran complete several VA forms to report income and 
medical expenses for 2008 and 2009.  The medical expense 
report, VA Form 21-8416, required a complete description of 
the purpose, amount paid, date paid, name of provider, and 
identity of the person receiving medical care.  The form 
instructed the Veteran that he may be asked to provide 
receipts or other documentation and that he would be informed 
if an expense were not allowed.  The Veteran did not return 
the completed forms.  In a January 2010 supplemental 
statement of the case, the RO noted that the forms had not 
been received and that the evidence of record was 
insufficient to determine whether his income met the 
requirements for payment of a nonservice-connected pension. 
The RO did not request receipts or inform the Veteran of any 
disallowed payments. 

In March 2010, the Veteran submitted two letters that were 
received after transfer of records to the Board.  The Veteran 
noted that he had already submitted a full explanation of his 
income and expenses and provided additional argument.  As the 
content of the letters is cumulative of that already of 
record, the Board concludes that an additional review and 
supplemental statement of the case is not required.  See 
38 C.F.R. § 19.37 (b) (2009).  

The Board concludes that payment of a nonservice-connected 
pension for the one year period from the date of receipt of 
claim in January 2008 to December 2008 is warranted because 
the Veteran's annualized household income less excludable 
expenses did not exceed the MAPR in effect during that period 
of time.  Although the Veteran did not respond to requests 
for financial information on VA forms that would have aided 
analysis, the information provide by the Veteran in a March 
2009 substantive appeal is sufficient to substantiate a 
pension in 2008.  The Board resolves all doubt regarding the 
specific identity of some medical payments in favor of the 
Veteran.  

However, the Board intimates no decision regarding the 
continuation of that pension after December 2008 as the 
Veteran has not provided financial information for 2009.  The 
Board advises the Veteran to do so using the VA forms and in 
sufficient detail to substantiate any excludable medical 
expenses.  

The Board considered whether the Veteran's net worth warrants 
denial of payment of the pension.  The Board concludes that 
it does not.  It is unreasonable that these assets be 
consumed because of the very small size of the estate and 
because the Veteran's annual income is derived almost 
exclusively from Social Security benefits.  


ORDER

Payment of a nonservice-connected pension from January 2008 
through December 2008 is granted, subject to the legal 
criteria governing the payment of monetary benefits.


REMAND

Service personnel records showed that the Veteran served as a 
U.S. Army financial clerk.  He contends that he experiences 
bilateral hearing loss and tinnitus related to exposure to 
high levels of noise from computer card sorting equipment in 
service.  

Service treatment records have not been recovered as they 
were reportedly destroyed in a fire at the National Personnel 
Records Center.  If service records are presumed to have been 
destroyed while in government custody, VA's duty to assist is 
heightened and includes an obligation to search for other 
forms of records that support the claimant's case.  Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Moore v. Derwinski, 1 
Vet. App. 401 (1991).  There is also a heightened obligation 
to explain findings and to carefully consider the benefit-of-
the-doubt rule in cases where presumed destroyed while in 
custody of the government.  O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 
(1992). 

In claims received by the RO in December 2007 and January 
2008, the Veteran noted that he underwent hearing tests at a 
private facility in early 2007.  He noted the address of the 
facility.  However, he also indicated that he was 
unsuccessful in obtaining a record of the tests as the 
facility did not retain them for more than one week.  

The Veteran also indicated that he received testing, 
treatment, and hearing aids from the VA Medical Center in 
Wilmington, Delaware, and from a VA outpatient clinic in 
Vineland, New Jersey.  The claims file contains a copy of an 
October 2007 letter from the Veteran to a VHA Office of 
Quality Performance in which the Veteran described his VA 
audiometric examination.  In a February 2008 statement, the 
Veteran referred to audiometric testing in three visits to 
VAMC Wilmington and to a seven page report from a VA 
compensation and pension service examiner. The Veteran noted 
that he received hearing aids from VA in December 2007.  
Records of these examinations and treatment have not been 
requested.  

VA is required to make reasonable efforts to help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody. 38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2009).  In Bell v. 
Derwinski, 2 Vet. App. 611 (1992), the Court held that VA has 
constructive notice of VA generated documents that could 
reasonably be expected to be part of the record, and that 
such documents are thus constructively part of the record 
before the Secretary and the Board, even where they are not 
actually before the adjudicating body.  Accordingly, the RO 
should request VA medical records pertaining to the Veteran 
for hearing disorders starting in January 2007 from VA 
facilities in Wilmington and Vineland.  

VA must provide a medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, (2) evidence establishing 
that an event, injury, or disease occurred in service, or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) there is insufficient 
competent medical evidence on file for the Secretary to make 
a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 
79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 
3.159(c)(4)(i).  The third prong, which requires that the 
evidence of record "indicate" that the claimed disability or 
symptoms "may be" associated with the established event, is a 
low threshold.  McLendon, 20 Vet. App. at 83  

In this case, the Veteran provided lay evidence of exposure 
to high noise levels in service.  The Veteran is competent to 
report his experiences in service and his reports are 
credible as they are consistent with the nature and 
circumstances of his service.  If VA or private medical 
records showing a current hearing disability are recovered, a 
VA compensation and pension examination is warranted as there 
is lay evidence to suggest a relationship between the current 
disorders and the Veteran's reported experiences in service.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Request all records of VA medical 
examination and care of the Veteran 
including compensation and pension 
service examinations from VAMC 
Wilmington, Delaware and the VA 
outpatient clinic in Vineland, New Jersey 
since January 2007.  Associate any 
records received with the claims file.  

2.  Then, if there is evidence of a 
current hearing disorder, schedule the 
Veteran for a VA audiometric examination.  

Request that the examiner review the 
claims file and note the review in the 
examination report.  

Request that the examiner evaluate the 
Veteran's hearing acuity and symptoms of 
tinnitus and provide an opinion whether 
any disability found is at least as 
likely as not (50 percent or greater 
possibility) related to exposure high 
noise levels from computer card sorting 
equipment in service.  

Request that the examiner comment on the 
impact of any hearing disorders on the 
Veteran's occupation and daily 
activities.  

3.  Then, review the claims file to 
ensure that all the foregoing requested 
development is completed, and arrange for 
any additional development indicated.  
Readjudicate the claim for service 
connection for bilateral hearing loss and 
tinnitus.  If any benefit sought remains 
denied, issue an appropriate supplemental 
statement of the case and provide the 
appellant and his representative the 
requisite time period to respond.  The 
case should then be returned to the Board 
for further appellate review, if 
otherwise in order.   

The purposes of this remand are to assist the appellant with 
the development of his claim.  The appellant has the right to 
submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655 (2009).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


